Citation Nr: 1207766	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In February 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the VHA opinion is favorable to the claim, the Veteran and his representative have not been provided a copy of the VHA opinion and the Board is proceeding to decide the claims. 

FINDINGS OF FACT

1.  A pre-existing bilateral hearing loss was aggravated by service.

2.  Tinnitus is related to noise exposure in service.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was aggravated by service. 38 U.S.C.A. § § 1110, 1153, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for a bilateral hearing loss disability and the claim of service connection for tinnitus are resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.





For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

As a preliminary matter, the Board notes that prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  



The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.

The Veteran served on active duty from October 1966 to July 1970.  His hearing was tested four times in service, presumably ASA units were used on the audiograms in May 1966 and in August 1967 and that ISO units were used in September 1968 and in July 1970.  

The audiogram results in 1966 and in 1967 have been converted to the ISO units with the conversion in parentheses:  On entrance audiogram in May 1966, the puretone thresholds at 500, 1000, 2000, and 4000 Hertz were, for the right ear, 5 (20), 0 (10), 10 (20), and 25 (30), and, for the left ear, 5 (20), 5 (15), 5 (15), and 30 (35).  The results for 3000 Hertz, if tested, were not recorded.  The Veteran reported ear trouble in the entrance examination history but the report indicates he had an ear infection two years prior to entry into service.

On an audiogram in August 1967, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were, for the right ear, 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5), and, for the left ear, 0 (15), 0 (10), 10 (20), 45 (55), and 0 (5).  

On an audiogram in September 1968, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were, for the right ear, 0, 0, 0, 0, and 0, and, for the left ear, 0, 0, 5, 25, and 30.  

On separation audiogram in July 1970, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were, for the right ear, 0, 0, 0, 5, and 30, and, for the left ear, 0, 0, 0, 25, and 35.  The results of this test were affirmatively recorded as measured in ISO units.  

The remainder of the service treatment records does not contain any complaint, finding, history, treatment, or diagnosis of a bilateral hearing loss.  The Veteran did complain of an ear ache and sore throat in September 1968.


The Veteran testified that he served on the flight deck of an aircraft carrier as an avionics technician and his duties required that he be on the deck when the planes were launched.  He testified that while he wore hearing protection, he needed to stay in radio contact with the pilots.  Therefore, he could not use earplugs and the headsets diminished the ability to block the loud noise from other aircraft.  When on duty, the Veteran was on deck for 12 hours.  He also testified that he slept on a deck that was right below the arresting cables.  

At separation, the Veteran was told he had a hearing deficiency.  After separation, he noticed hearing problems such as talking to people with soft voices.  He also had tinnitus which started in service but he learned to ignore it.  The Veteran has stated that after service he did not work in a noisy environment.  As an overhead electrical utility lineman servicing highline towers, he did most of his work out in the country away from town. 

The Veteran has submitted medical literature concluding that many veterans leave service with significant hearing loss due to noise levels occurring on ships.

The first documentation of hearing loss after service is on VA examination in April 2007.  The Veteran reported noting hearing loss upon separation and has had recurrent ringing in his ears which he does not notice if he stays busy.  He did not have any other symptoms such as dizziness, vertigo, otalgia, otorrhea, or a history of ear surgery, family history of ear loss, or known ototoxic exposure.  His work as a lineman was noted and that it occasionally resulted in noise exposure from fuses blowing and an occasional chainsaw.  He testified that he had ringing in his ears starting in service.

Audiometric test results showed that at 500, 1000, 2000, 3000, and 4000 Hertz, the puretone thresholds in the right ear were 35, 35, 45, 75, and 85 and, for the left ear, 30, 30, 55, 60, and 65.  Speech discrimination in the right ear was 100 percent and 96 percent in the left ear.  



The diagnosis was a mild sloping to severe sensorineural hearing loss for the right ear and a mild to moderately severe sensorineural hearing loss for the left ear.  

At that time, the VA examiner concluded after reviewing the audiometric data from service that it was less likely than not that the Veteran's current hearing loss resulted from service.  He noted mild high frequency hearing losses at both entrance and separation at 4000 Hertz.  This evidence indicated to the examiner that the hearing loss was present prior to service and was not aggravated by service.  The examiner also concluded that tinnitus was unrelated to service since the service records did not mention tinnitus.

On VA examination in July 2008, audiometric test results showed that at 500, 1000, 2000, 3000, and 4000 Hertz, the puretone thresholds in the right ear were 25, 20, 45, 75, and 90 and, for the left ear, 20, 20, 65, 65, and 65.  Speech discrimination in the right ear was 92 percent and 96 percent in the left ear.  The Veteran reported a gradual decrease in hearing on both ears since separation.  The tinnitus consisted of periodic high pitched ringing in both ears, occurring on a weekly basis and last a half an hour or longer for many years.  The hearing impairment caused the Veteran to retire early due to hearing impairment problems at work.

This examiner also concluded that, after reviewing the audiometric data from service, the hearing loss was present prior to service and was not aggravated by service.  The entrance and the separation examination indicated mild high frequency loss at 4000 Hertz.  Thus, it was less likely than not that the Veteran's current hearing loss resulted from service.  Any changes fell within the parameters of multiple testing and did not represent a significant change in hearing sensitivity.  The examiner agreed with the prior VA examiner that tinnitus was unrelated to service since the service records did not mention tinnitus.

In February 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  


The VHA expert an audiologist was asked if the Veteran's current bilateral hearing loss disability or tinnitus or both were related to the noise exposure in service as described by the Veteran.

After making conversions of the older audiograms in service test to ISO units, the VHA expert noted inconsistencies in the right ear, that is, hearing loss at 4000Hz in the 1966 and 1970 tests, but no such loss in the 1967 and 1968.  With the left ear, the 1967 audiogram did not appear consistent as the 4000Hz result was within normal limits, but the 3000 Hz threshold was elevated compared to later testing.  The VHA expert noted that the elevation may be consistent with threshold shift resulting from recent noise trauma.  Furthermore, the thresholds at the entrance examination and the separation examination showed consistency.  Comparison of the four audiograms during service raised the question as to the validity of the testing and aggravation of the hearing during service.

The VHA expert noted that in 2008 the Veteran had sensorineural hearing loss in each ear, suggestive of acoustic trauma.  Also, the Veteran had denied any post-military noise exposure.  Based upon the variability of testing during service, the Veteran's noise exposure, and the current configuration of hearing loss, the VHA expert concluded that the bilateral hearing loss was at least as likely as not aggravated by military service.

Analysis

The Veteran is seeking service connection for a bilateral hearing loss disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.


The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted. 

Although not disabling pursuant to 38 C.F.R. § 3.385, hearing impairment  was noted at 4000 Hertz on entrance, namely, a 30 decibel threshold in the right ear and 35 decibel threshold in the left ear both in ISO units.  Therefore the Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  See Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).

Consistent with the circumstances and conditions of the Veteran's duty as a flight deck avionics technician, the Veteran's statements and testimony about noise exposure in service are credible, and the Board finds sufficient evidence to establish in-service noise exposure. 

The remaining element to prove in order to establish service connection is the causal relationship between the current bilateral hearing loss disability and service, the so-called "nexus" requirement.







Where, as here, the determinative question involves medical causation or aggravation of a preexisting hearing loss, that is, evidence of an association or link between the current bilateral hearing loss to noise exposure in service, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.

On the question of medical causation, there is competent medical evidence for and against the claim of service connection for a bilateral hearing loss disability. 

The evidence of record supporting service connection for a bilateral hearing loss disability consists of the opinion of the VHA expert, who expressed the opinion that the current bilateral hearing loss disability was as likely as not aggravated by noise exposure in service. 

The evidence against the claim consists of the opinions of the VA examiners from the April 2007 and July 2008 VA examinations who stated that the current bilateral hearing loss disability was less likely as not aggravated by noise exposure in service. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 






In this case, the Board finds that the favorable opinion of the VHA expert is more persuasive than the negative opinions, because the VHA expert applied medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Significantly, the VHA expert took into account not only the Veteran's testimony, but also attempted to reconcile all of the service audiograms into a consistent disability picture that accurately reflected the nature and history of the Veteran's current bilateral hearing loss.  The VHA expert concluded that the thresholds on entrance examination and on the separation examination were consistent with the Veteran's history of noise exposure in service and the lack of noise exposure after service made it at least as likely as not that bilateral hearing loss was aggravated by service.

The VA examiners did not attempt to reconcile all of the service audiograms or explain why the results could not be read as a consistent whole.  Further, the VA examiners did provide some rationale for their opinions by relying on the entrance and separation audiograms, but did not explain what findings in the two audiograms formed the basis of their opinion that service did not aggravate the Veteran's hearing loss disability.  The VA examiners also did not explain or discuss the Veteran's lay evidence that he experienced hearing loss and tinnitus in and immediately after service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  

As the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as finder of fact, the Board finds that the opinion of the VHA expert has greater probative value that the negative opinions and the Veteran prevails. 







Turning to the second issue, tinnitus is a condition under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent).  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that the ringing in his ears began in service.  Thus, the evidence establishes that the Veteran currently has tinnitus. 

The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disabilities were incurred in service.  38 C.F.R. § 3.303(d).

As noted the Board also finds the Veteran's statements and testimony are credible, that is, the statements and testimony tend to prove a fact, that is, he noticed that tinnitus began in service.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, disease, or event (noise exposure), resulting in tinnitus.  

As the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  



See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection by aggravation for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


